Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 1-38 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: determining, with the computer system in response to the selection, an anchor point within the environmental space from which to replicate the tile in at least one dimension to establish a two-dimensional (2D) material space and determining for each of the objects based on the respective positional information for the object, a mapping of a group of vertices corresponding to a face of the object to the material space, the group of vertices bounding a respective portion of the material space corresponding to at least one tile of the replicated tiles as it would appear in the material space, at least one face of each of the objects sharing a same normal vector in 3D space and having different mappings of respective groups of vertices to the material space to bound different respective portions of the material space corresponding to at least some different replicated tiles as they would appear in the material 

As per independent claim 20, this claim is also allowed for the same reasons as independent claim 1 because it contains substantially similar features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699